         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:
                                                          Chapter 11
TAILORED BRANDS, INC. et al.,1
                                                          Case No. 20-33900 (MI)
                          Debtors.
                                                          (Jointly Administered)

          JOINDER OF C&B REALTY #2 LLC, C&B REALTY #3 AND
      SIMCO MANAGEMENT CO., LLC IN THE OBJECTIONS OF VARIOUS
  LANDLORDS AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
  TO THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE
  DISCLOSURE STATEMENT, (B) ESTABLISHING THE VOTING RECORD DATE,
  VOTING DEADLINE, AND OTHER DATES, (C) APPROVING PROCEDURES FOR
  SOLICITING, RECEIVING, AND TABULATING VOTES ON THE PLAN, AND (D)
   APPROVING THE MANNER AND FORMS OF NOTICE AND OTHER RELATED
 DOCUMENTS AND THE DISCLOSURE STATEMENT FOR THE DEBTORS’ FIRST
 AMENDED JOINT PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11 OF
         THE BANKRUPTCY CODE, AND RESERVATION OF RIGHTS

         C&B Realty #2 LLC (“C&B #2”), C&B Realty #3 LLC (“C&B #3”) and Simco

Management Co., LLC (“Simco” and, together with C&B #2 and C&B #3, collectively, the

“Landlords”) by their attorneys, Jaspan Schlesinger LLP, join in all similarly situated landlords’

objections and responses (collectively, the “Other Landlord Objections”), as applicable, and the

objection of The Official Committee of Unsecured Creditors (the “Committee’s Objection”) to the

Debtors’ Motion For Entry Of An Order (A) Approving The Disclosure Statement, (B) Establishing[

The Voting Record Date, Voting Deadline, And Other Dates, (C) Approving Procedures For

Soliciting, Receiving, And Tabulating Votes On The Plan, And (D) Approving The Manner And

Forms of Notice And Other Related Documents [ECF Docket No. 524] (the “Motion”) and the


1 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors'
claims and noticing agent at http://primeclerk.com/TailoredBrands. The location of the Debtors' service address in
these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California 94538.
         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 2 of 6




Disclosure Statement for the Debtors’ First Amended Joint of Reorganization Pursuant to Chapter

11 of the Bankruptcy Code [ECF Docket No. 720] (the “Disclosure Statement”) for the reasons set

forth in the Other Landlord Objections and the Committee’s Objections [to the extent the

Committee’s objection is relevant to the Landlords], and respectfully represent as follows:

                                  RELEVANT BACKGROUND

        1.       On August 2, 2020, the Debtors commenced their cases under chapter 11 of title 11 of

the United States Code (the “Bankruptcy Code”), which are now pending before this Court.

        2.       The Debtors continue to operate their businesses and manage their properties as

debtors and debtors in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108. No trustee or

examiner has been appointed in these cases.

        3.       On August 11, 2020, the Office of the United States Trustee appointed the

Committee.

        4.       On August 17, 2020, the Debtors filed their Joint Plan of Reorganization Pursuant to

Chapter 11 of the Bankruptcy Code [ECF Docket No. 347] and Disclosure Statement for the

Debtors’ Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [ECF Docket

No. 348].

        5.       On September 3, 2020, the Debtors filed the Motion.

        6.       On September 25, 2020, the Debtors filed the amended Disclosure Statement and

First Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [ECF

Docket No. 719] (the “First Amended Plan”).

        7.       Pursuant to the Notice of Reset of Disclosure Statement Hearing [ECF Docket No.

678], a hearing to approve the Motion and the Disclosure Statement (for the First Amended Plan) is




                                                  2
SAP/D1489322v1/M078412/C0189500
         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 3 of 6




currently set for October 8, 2020 at 1:30 p.m. (Central Time).

        8.       C&B #2 and debtor, The Men’s Wearhouse, Inc. are parties to a certain lease

agreement made as of September 8, 1998 (together with all modifications, amendments and

extensions, the “C&B #2 Lease”), for approximately 5,888 square feet of space at the Smith Haven

Plaza Shopping Center, 2073 Smith Haven Plaza, Lake Grove, New York 11755-1209, Men’s

Wearhouse Store # 5405. The current term of the C&B #2 Lease will expire on February 29, 2024.

As of the date hereof, the Debtors have not sought to assume or reject the C&B #2 Lease.

        9.       C&B #3 and debtor, The Men’s Wearhouse, Inc. are parties to a certain lease

agreement made as of June 2, 2002 (together with all modifications, amendments and extensions, the

“C&B #3 Lease”), for approximately 5,919 square feet of retail space at the Woodbury Plaza

Plainview Shopping Center, 413 South Oyster Bay Road, Plainview, New York 11803, Men’s

Wearhouse Store # 5418. The current term of the C&B #3 Lease will expire on February 28, 2023.

As of the date hereof, the Debtors have not sought to assume or reject the C&B #3 Lease.

        10.      Simco and debtor, Jos A. Bank Clothiers, Inc. are parties to a certain lease agreement

dated October 20, 2010 (together with all modifications, amendments and extensions, the “Simco

Lease”), for approximately 5,169 square feet of space located at 1516 Northern Boulevard,

Manhasset, New York 11030, Jos. A. Bank Store # 0855. The term of the Simco Lease will expire

on December 31, 2023. However, the Simco Lease is included in the Debtors’ Second Notice of

Rejection of Certain Unexpired Leases [ECF Docket No. 482].

        11.      Each of the aforementioned leases is a lease “of real property in a shopping center” as

that term is used in Bankruptcy Code § 365(d)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081,

1086-87 (3d Cir. 1990).




                                                   3
SAP/D1489322v1/M078412/C0189500
         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 4 of 6




                                              JOINDER

        12.      The Landlords do not object to the Debtors’ efforts to confirm a plan of

reorganization. However, the Disclosure Statement as currently drafted fails to provide adequate

information as required under Bankruptcy Code § 1125(a) for landlords like C&B #2, C&B #3 and

Simco to make informed decisions with respect to the Disclosure Statement. The Landlords join, as

if restated in full herein, the Other Landlord Objections. Additionally, to the extent the Committee’s

Objection is relevant to the Landlords, the Landlords join, as if restated in full herein, in the

Committee’s Objection.

        13.      The Landlords hereby join in and incorporation hereby by reference, as if restated

herein, each of the arguments, legal citations and prayers for relief set forth in the Other Landlord

Objections and the Committee’s Objection.

                                    RESERVATION OF RIGHTS

        14.      C&B #2, C&B #3 and Simco hereby reserve all of their rights to amend and/or

supplement this Joinder, and to make such other and further objections as the Landlords may deem

necessary or appropriate, including, but not limited to, any proposed Order for the Motion, or any

amendments or modifications to the Disclosure Statement.

                        [The remainder of this page is intentionally left blank.]




                                                   4
SAP/D1489322v1/M078412/C0189500
         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 5 of 6




        WHEREFORE, for all of the foregoing reasons, Landlords respectfully request that this

Court deny approval of the Disclosure Statement as currently presented and grant such other relief as

is appropriate and just.

Dated: Garden City, New York
       October 2, 2020
                                              JASPAN SCHLESINGER LLP
                                              Attorneys for
                                              C&B Realty #2 LLC, C&B Realty #3, LLC
                                              and Simco Management Co., LLC


                                      By:     s/Sophia A. Perna-Plank
                                              STEVEN R. SCHLESINGER (adm. pro hac vice)
                                              SOPHIA A. PERNA-PLANK (adm. pro hac vice)
                                              300 Garden City Plaza, 5th Floor
                                              Garden City, New York 11530
                                              (516) 746-8000
                                              sschlesinger@jaspanllp.com
                                              spernaplank@jaspanllp.com




                                                 5
SAP/D1489322v1/M078412/C0189500
         Case 20-33900 Document 769 Filed in TXSB on 10/02/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of October 2020, a copy of the foregoing Joinder
and Reservation of Rights was served via the Court’s electronic case filing systems (CM/ECF) to all
parties registered to receive such notice in the above-captioned cases.


                                             s/Sophia A. Perna-Plank
                                             Sophia A. Perna-Plank




                                                6
SAP/D1489322v1/M078412/C0189500
